


PERFORMANCE SHARE AWARD AGREEMENT
(Amended and Restated 2007 Long-Term Incentive Plan)


This PERFORMANCE SHARE AWARD AGREEMENT (this “AGREEMENT”) is made to be
effective as of ___________, 20__ (the date on which the COMMITTEE (as defined
below) approves the award, referred to as the “GRANT DATE”), by and between
Abercrombie & Fitch Co., a Delaware corporation (the “COMPANY”), and __________,
an employee of the COMPANY or one of the COMPANY’s subsidiaries or affiliates
(“PARTICIPANT”).
WITNESSETH:
WHEREAS, pursuant to the provisions of the Amended and Restated 2007 Long-Term
Incentive Plan of the COMPANY (the “PLAN”), the Compensation Committee (the
“COMMITTEE”) of the Board of Directors of the COMPANY (the “BOARD”) administers
the PLAN; and
WHEREAS, the COMMITTEE has determined that PARTICIPANT should be granted rights
to earn a target number of shares of Class A Common Stock, $0.01 par value (the
“SHARES”), of the COMPANY equal to __________ (_______) (such rights, the
“AWARD”), subject to the restrictions, conditions and other terms set forth in
this AGREEMENT;
NOW, THEREFORE, in consideration of the premises, the parties hereto make the
following agreement, intending to be legally bound thereby:
1.    Grant of AWARD. Pursuant to, and subject to, the terms and conditions set
forth in this AGREEMENT and in the PLAN, the COMPANY hereby grants to
PARTICIPANT an AWARD with a target number of SHARES of the COMPANY (the “TARGET
AWARD”) equal to __________ (_______) SHARES (subject to adjustment as provided
in Section 11(c) of the PLAN and Section 5(F) of this AGREEMENT, if applicable).
The AWARD represents the right to earn up to 200% of the target number of SHARES
of the COMPANY subject to the AWARD, subject to the restrictions, conditions and
other terms set forth in this AGREEMENT.
2.    Terms and Conditions of the AWARD.
(A)    EARNED UNITS. The issuance of SHARES of the COMPANY pursuant to this
AGREEMENT shall be subject to the COMPANY’s achievement with respect to the
[ADJUSTED EPS] [CUMULATIVE ADJUSTED EPS] goals set forth in the table below. If
the [ADJUSTED EPS][CUMULATIVE ADJUSTED EPS] for the ______-fiscal-year period
ending _________, 20__ does not equal or exceed the THRESHOLD performance level
set forth in the table below, the AWARD and PARTICIPANT’s right to receive any
SHARES of the COMPANY pursuant to this AGREEMENT shall expire and be forfeited
without payment of any additional consideration, effective as of the last day of
the fiscal year ending ____________, 20__. Subject to the foregoing, the number
of “EARNED UNITS” for purposes of this AGREEMENT shall be determined in
accordance with the following schedule:
Performance Level
[FY 20__ ADJUSTED EPS][FY 20__ through FY 20__ CUMULATIVE ADJUSTED EPS] Required
to Achieve Performance Level
% of TARGET AWARD Earned
THRESHOLD
$
50%
TARGET
$
100%
MAXIMUM
$
200%





--------------------------------------------------------------------------------




In the event that actual [ADJUSTED EPS][CUMULATIVE ADJUSTED EPS] is between the
THRESHOLD and the TARGET performance levels, or between the TARGET and the
MAXIMUM performance levels, linear interpolation will be used to determine the
number of EARNED UNITS. Any portion of the TARGET AWARD not earned based upon
the actual [ADJUSTED EPS][CUMULATIVE ADJUSTED EPS] achieved shall expire and be
forfeited without payment of any additional consideration, effective as of the
last day of the fiscal year ending __________, 20__. The achievement of the
performance goals set forth in this Section 2(A) (and the extent or lack
thereof) shall be evidenced by the COMMITTEE’s written certification.
[For purposes of this Section 2(A), the term “ADJUSTED EPS” means the COMPANY’s
Net Income per Share from Continuing Operations before Extraordinary Items
(Diluted), as reported in the COMPANY’s Annual Report on Form 10-K for the
applicable fiscal year, adjusted to exclude the impact of charges for
impairments and write-downs of store-related long-lived assets, trademarks and
goodwill, net charges related to store closures and lease exits or other
restructuring programs, any legal settlement in excess of $3 million, the impact
of acquisitions or divestitures, one-time federal tax changes accounted for on a
discrete basis in excess of $3 million and changes in accounting principles, as
certified by the COMMITTEE.]
[For purposes of this Section 2(A), the term “CUMULATIVE ADJUSTED EPS” means, on
a cumulative basis, the COMPANY’s Net Income per Share from Continuing
Operations before Extraordinary Items (Diluted), as reported in the COMPANY’s
Annual Report on Form 10-K for each of the fiscal years in the _____-fiscal-year
period ending ____________, 20__, with the COMPANY’s Net Income per Share from
Continuing Operations before Extraordinary Items (Diluted) for each fiscal year
included in such period adjusted to exclude the impact of charges for
impairments and write-downs of store-related long-lived assets, trademarks and
goodwill, net charges related to store closures and lease exits or other
restructuring programs, any legal settlement in excess of $3 million, the impact
of acquisitions or divestitures, one-time federal tax changes accounted for on a
discrete basis in excess of $3 million and changes in accounting principles, as
certified by the COMMITTEE.]
(B)    RESTRICTED PERIOD. Except as provided under Sections 3 and 4 of this
AGREEMENT, the period of restriction (the “RESTRICTED PERIOD”), after which the
EARNED UNITS shall become vested and no longer be subject to forfeiture to the
COMPANY, shall lapse according to the following schedule of anniversaries of the
“VESTING DATE”. The VESTING DATE shall be defined as the date for vesting which
is approved by the COMMITTEE and then recorded and communicated through the
System of Record:
(i)    the RESTRICTED PERIOD shall lapse as to one-third of the EARNED UNITS
(subject to adjustment as provided in Section 11(c) of the PLAN), and such
EARNED UNITS shall become vested, on the first anniversary of the VESTING DATE,
provided PARTICIPANT is employed by the COMPANY or a subsidiary or affiliate of
the COMPANY on such date;
(ii)    the RESTRICTED PERIOD shall lapse as to an additional one-third of the
EARNED UNITS (subject to adjustment as provided in Section 11(c) of the PLAN),
and such EARNED UNITS shall become vested, on the second anniversary of the
VESTING DATE, provided PARTICIPANT is employed by the COMPANY or a subsidiary or
affiliate of the COMPANY on such date; and
(iii)    the RESTRICTED PERIOD shall lapse as to an additional one-third of the
EARNED UNITS (subject to adjustment as provided in Section 11(c) of the PLAN),
and such EARNED UNITS shall become vested, on the third anniversary of the
VESTING DATE, provided PARTICIPANT is employed by the COMPANY or a subsidiary or
affiliate of the COMPANY on such date.




--------------------------------------------------------------------------------




(C)    Non-Transferability of AWARD. The AWARD and any EARNED UNITS may not be
pledged, hypothecated or otherwise encumbered or subject to any lien, obligation
or liability of PARTICIPANT to any party (other than the COMPANY or a subsidiary
or affiliate of the COMPANY), or assigned or transferred (whether by operation
of law or otherwise) by PARTICIPANT, otherwise than by will or by the applicable
laws of descent and distribution, and the AWARD and any EARNED UNITS shall not
be subject to execution, attachment or similar process.
(D)    Lapse of RESTRICTED PERIOD. Upon the lapse of the RESTRICTED PERIOD
applicable to any EARNED UNITS, as promptly as is reasonably practicable, and in
no case later than March 15th of the year after the year the RESTRICTED PERIOD
lapses, SHARES of the COMPANY shall be issued to PARTICIPANT and the COMPANY
shall deliver a stock certificate or other appropriate documentation evidencing
the number of SHARES of the COMPANY issued in settlement of such vested EARNED
UNITS to PARTICIPANT (with each EARNED UNIT representing the right to receive
one SHARE of the COMPANY).
(E)    Tax Withholding. The COMPANY shall have the right to require PARTICIPANT
to remit to the COMPANY an amount sufficient to satisfy any applicable federal,
state, local and foreign tax withholding requirements in respect of the
settlement of the AWARD. Unless PARTICIPANT is notified otherwise, the COMPANY
will withhold SHARES of the COMPANY otherwise deliverable upon settlement of the
AWARD having a FAIR MARKET VALUE ( as defined in the PLAN) on the date of
settlement equal to the amount required to be withheld (but only to the extent
of the minimum amount that must be withheld to comply with applicable federal,
state, local and foreign income, employment and wage tax laws). Pursuant to the
PLAN, the COMPANY reserves the right to notify PARTICIPANT prior to settlement
of the AWARD, that in lieu of the foregoing, the COMPANY may require that the
minimum amount that must be withheld to comply with applicable federal, state,
local and foreign income, employment and wage tax laws be settled in cash,
either: (i) through the sale, on PARTICIPANT’s behalf on the open market, of a
number of SHARES of the COMPANY required to cover such amount or (ii) at
PARTICIPANT’s option, through a direct cash payment by PARTICIPANT to the
COMPANY to cover such amount.
(F)    Rights as Holder of AWARD. With respect to the AWARD, PARTICIPANT shall
have no rights as a stockholder of the COMPANY (including no right to vote or
receive dividends) with respect to any SHARES of the COMPANY covered by the
AWARD until the date of issuance to PARTICIPANT of a certificate or other
evidence of ownership representing such SHARES in settlement thereof. In
addition, dividend equivalents will not be paid or payable with respect to the
SHARES of the COMPANY and/or the EARNED UNITS subject to this AGREEMENT until
such date of issuance.
3.    Change of Control. Unless the BOARD or the COMMITTEE provides otherwise
prior to a “Change of Control” (as such term is defined in the PLAN), upon a
Change of Control, Section 9 of the PLAN shall govern the treatment of the
AWARD. For the avoidance of doubt, the performance period under this AGREEMENT
for purposes of Section 9(b) of the PLAN shall be the ______-fiscal-year period
ending _________, 20__. Notwithstanding anything in Section 9(b) of the PLAN to
the contrary, for all purposes under this AGREEMENT, in the event of a Change of
Control, the [ADJUSTED EPS][CUMULATIVE ADJUSTED EPS] goal shall be deemed to
have been achieved, as of the date of the Change of Control, at the TARGET level
of performance.
4.    Effect of Termination of Employment.
(A)    The grant of the AWARD shall not confer upon PARTICIPANT any right to
continue in the employment of the COMPANY or any of the subsidiaries or
affiliates of the COMPANY or interfere with or limit in any way the right of the
COMPANY or any of the subsidiaries or affiliates of the COMPANY




--------------------------------------------------------------------------------




to modify the terms of or terminate the employment of PARTICIPANT at any time in
accordance with applicable law and the COMPANY’s or the subsidiary’s or
affiliate’s governing corporate documents.
(B)    Except as the COMMITTEE may at any time provide, if the employment of
PARTICIPANT with the COMPANY and the subsidiaries and affiliates of the COMPNAY
is terminated for any reason other than death, “retirement” or “total
disability” (as defined below) prior to the lapsing of the RESTRICTED PERIOD
applicable to the AWARD and/or any EARNED UNITS, such AWARD and/or the EARNED
UNITS shall be forfeited to the COMPANY.
(C)    If PARTICIPANT becomes totally disabled prior to the lapsing of the
RESTRICTED PERIOD applicable to any EARNED UNITS, such RESTRICTED PERIOD shall
immediately lapse and the EARNED UNITS (or, if prior to __________, 20__, the
TARGET AWARD) shall become fully vested.
(D)    If PARTICIPANT dies while employed by the COMPANY or one of the
subsidiaries or affiliates of the COMPANY prior to the lapsing of the RESTRICTED
PERIOD applicable to any EARNED UNITS, such RESTRICTED PERIOD shall immediately
lapse and the EARNED UNITS (or, if prior to___________, 20__, the TARGET AWARD)
shall become fully vested.
(E)    If PARTICIPANT retires from employment with the COMPANY and the
subsidiaries and affiliates of the COMPANY at or after attaining the age of 65
(such termination of employment, a “retirement”) prior to the lapsing of the
RESTRICTED PERIOD applicable to any EARNED UNITS, the number of EARNED UNITS
that would have vested during the 12 months following such retirement had
PARTICIPANT remained employed by the COMPANY or a subsidiary or affiliate of the
COMPANY (and, if such termination occurs prior to _________, 20__, based upon
the actual achievement of the [ADJUSTED EPS][CUMULATIVE ADJUSTED EPS] goal over
the full _____-fiscal-year period) shall become immediately vested (or, if such
termination occurs prior to __________, 20__, shall become immediately vested
upon the COMMITTEE’s written certification of the achievement of the [ADJUSTED
EPS][CUMULATIVE ADJUSTED EPS] goal (and the extent thereof)) and any remaining
EARNED UNITS and/or portion of the AWARD shall be forfeited to the COMPANY.
(F)    For purposes of this AGREEMENT, “total disability” shall have the
definition set forth in the Abercrombie & Fitch Co. Long Term Disability Plan,
which definition is incorporated herein by reference.
5.    Forfeiture of AWARD.
(A) The AWARD and any EARNED UNITS shall be subject to the following additional
forfeiture conditions, to which PARTICIPANT, by accepting the AWARD, agrees. If
any of the events specified in Section 5(B)(i), (ii), (iii) or (iv) of this
AGREEMENT occurs (a “FORFEITURE EVENT”), the following forfeiture will result:
(i)     the AWARD and any EARNED UNITS held by PARTICIPANT and not then settled
will be immediately forfeited and canceled upon the occurrence of the FORFEITURE
EVENT ; and
(ii) PARTICIPANT will be obligated to repay to the COMPANY, in cash, within five
business days after demand is made therefor by the COMPANY, the total amount of
“AWARD GAIN” (as defined below) realized by PARTICIPANT upon each settlement of
the AWARD that occurred on or after (x) the date that is _____ months prior to
the occurrence of the FORFEITURE EVENT, if the FORFEITURE EVENT occurred while
PARTICIPANT was employed by the COMPANY or a subsidiary or affiliate of the
COMPANY, or (y) the date that is _____ months prior to the date PARTICIPANT’s
employment by the COMPANY or a subsidiary or affiliate of the COMPANY
terminated, if the FORFEITURE EVENT occurred after PARTICIPANT ceased to be so
employed. For purposes of this Section 5, the term “AWARD GAIN”




--------------------------------------------------------------------------------




shall mean, in respect of any settlement of the AWARD granted to PARTICIPANT,
the FAIR MARKET VALUE of the cash and/or SHARES of the COMPANY paid or payable
to PARTICIPANT (regardless of any elective deferrals).
(B)     The forfeitures specified in Section 5(A) of this AGREEMENT will be
triggered upon the occurrence of any one of the following FORFEITURE EVENTS at
any time during PARTICIPANT’s employment by the COMPANY or a subsidiary or
affiliate of the COMPANY, or during the _______- month period following
termination of such employment:
(i)    PARTICIPANT, acting alone or with others, directly or indirectly,
(I) engages, either as employee, employer, consultant, advisor, or director, or
as an owner, investor, partner, or stockholder unless PARTICIPANT’s interest is
insubstantial, in any business in an area or region in which the COMPANY or any
subsidiary or affiliate of the COMPANY conducts business at the date the event
occurs, which is directly in competition with a business then conducted by the
COMPANY or a subsidiary or affiliate of the COMPANY; (II) induces any customer
or supplier of the COMPANY or a subsidiary or affiliate of the COMPANY, with
which the COMPANY or a subsidiary or affiliate of the COMPANY has a business
relationship, to curtail, cancel, not renew, or not continue his or her or its
business with the COMPANY or any subsidiary or affiliate of the COMPANY; or
(III) induces, or attempts to influence, any employee of or service provider to
the COMPANY or a subsidiary or affiliate of the COMPANY to terminate such
employment or service. The COMMITTEE shall, in its discretion, determine which
lines of business the COMPANY and the subsidiaries and affiliates of the COMPANY
conduct on any particular date and which third parties may reasonably be deemed
to be in competition with the COMPANY or any subsidiary or affiliate of the
COMPANY. For purposes of this Section 5(B)(i), PARTICIPANT’s interest as a
stockholder is insubstantial if it represents beneficial ownership of less than
five percent of the outstanding class of stock, and PARTICIPANT’s interest as an
owner, investor, or partner is insubstantial if it represents ownership, as
determined by the COMMITTEE in its discretion, of less than five percent of the
outstanding equity of the entity;
(ii)    PARTICIPANT discloses, uses, sells, or otherwise transfers, except in
the course of employment with or other service to the COMPANY or any subsidiary
or affiliate of the COMPANY, any confidential or proprietary information of the
COMPANY or any subsidiary or affiliate of the COMPANY, including but not limited
to information regarding the COMPANY’s or any subsidiary’s or affiliate’s
current and potential customers, organization, employees, finances, and methods
of operations and investments, so long as such information has not otherwise
been disclosed to the public or is not otherwise in the public domain (other
than by PARTICIPANT’s breach of this provision), except as required by law or
pursuant to legal process, or PARTICIPANT makes statements or representations,
or otherwise communicates, directly or indirectly, in writing, orally, or
otherwise, or takes any other action which may, directly or indirectly,
disparage or be damaging to the COMPANY or any of the subsidiaries or affiliates
of the COMPANY or their respective officers, directors, employees, advisors,
businesses or reputations, except as required by law or pursuant to legal
process;
(iii)    PARTICIPANT fails to cooperate with the COMPANY or any subsidiary or
affiliate of the COMPANY in any way, including, without limitation, by making
PARTICIPANT available to testify on behalf of the COMPANY or such subsidiary or
affiliate of the COMPANY in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, or otherwise fails to assist the
COMPANY or any subsidiary or affiliate of the COMPANY in any way, including,
without limitation, in connection with any such action, suit, or proceeding by
providing information and meeting and consulting with members of management of,
other representatives of, or counsel to, the COMPANY or such subsidiary or
affiliate of the COMPANY, as reasonably requested; or
(iv)    PARTICIPANT, during the period PARTICIPANT is employed by the COMPANY or
any subsidiary or affiliate of the COMPANY and for ________ months thereafter
(the “NON-




--------------------------------------------------------------------------------




SOLICITATION PERIOD”), alone or in conjunction with another person,
(I) interferes with or harms, or attempts to interfere with or harm, the
relationship of the COMPANY or any subsidiary or affiliate of the COMPANY with
any person who at any time was a customer or supplier of the COMPANY or any
subsidiary or affiliate of the COMPANY or otherwise had a business relationship
with the COMPANY or any subsidiary or affiliate of the COMPANY; or (II) hires,
solicits for hire, aids in or facilitates the hire, or causes to be hired,
either as an employee, contractor or consultant, any person who is currently
employed, or was employed at any time during the six-month period prior thereto,
as an employee, contractor or consultant of the COMPANY or any subsidiary or
affiliate of the COMPANY.
(C)    Despite the conditions set forth in this Section 5, PARTICIPANT is not
hereby prohibited from engaging in any activity set forth in Section 5(B) of
this AGREEMENT, including but not limited to competition with the COMPANY and
the subsidiaries and affiliates of the COMPANY. Rather, the non-occurrence of
the FORFEITURE EVENTS set forth in Section 5(B) of this AGREEMENT is a condition
to PARTICIPANT’s right to realize and retain value from the AWARD, and the
consequences under the PLAN and this AGREEMENT if PARTICIPANT engages in an
activity giving rise to any such FORFEITURE EVENTS are the forfeitures specified
therein and as otherwise provided in this AGREEMENT. The COMPANY and PARTICIPANT
shall not be precluded by this provision or otherwise from entering into other
agreements concerning the subject matter of Sections 5(A) and 5(B) of this
AGREEMENT.
(D)     The COMMITTEE may, in its discretion, waive in whole or in part the
COMPANY’s right to forfeiture under this Section 5, but no such waiver shall be
effective unless evidenced by a writing signed by a duly authorized officer of
the COMPANY.
(E)    In addition to the above, PARTICIPANT agrees that any of the conduct
described in Sections 5(B)(i), (ii) and (iv) of this AGREEMENT would result in
irreparable injury and damage to the COMPANY for which the COMPANY would have no
adequate remedy at law. PARTICIPANT agrees that in the event of such occurrence
or any threat thereof, the COMPANY shall be entitled to an immediate injunction
and restraining order to prevent such conduct and threatened conduct and/or
continued conduct by PARTICIPANT and/or any and all persons and/or entities
acting for and/or with PARTICIPANT, and without having to prove damages and to
all costs and expenses incurred by the COMPANY in seeking to enforce the
COMPANY’s rights under this AGREEMENT. These remedies are in addition to any
other remedies to which the COMPANY may be entitled at law or in equity.
PARTICIPANT agrees that the covenants of PARTICIPANT contained in Section 5(B)
of this AGREEMENT are reasonable.
(F)    If the COMMITTEE determines that the earlier determination as to the
achievement of any performance goal or performance-based vesting criteria
hereunder was based on incorrect data and that in fact the performance goal or
performance-based vesting criteria had not been achieved or had been achieved to
a lesser extent than originally determined and a number of the EARNED UNITS
would not have been granted, earned and/or vested, given the correct data, then
(i) the aggregate number of SHARES of the COMPANY subject to the TARGET AWARD
set forth in Section 1 of this AGREEMENT, and/or the aggregate number of EARNED
UNITS earned hereunder, shall be reduced by such number of EARNED UNITS that
would not have been granted, earned and/or vested (such EARNED UNITS, the
“EXCESS UNITS”), (ii) any EXCESS UNITS that have not yet vested in accordance
with the terms of this AGREEMENT shall be forfeited and (iii) any SHARES of the
COMPANY received upon settlement of vested EXCESS UNITS (or if such SHARES were
disposed of, the cash equivalent) shall be returned to the COMPANY as provided
by the COMMITTEE.
6.    Restrictions on Transfers of SHARES. Anything contained in this AGREEMENT
or elsewhere to the contrary notwithstanding, the COMPANY may postpone the
issuance and delivery of SHARES of the COMPANY upon any settlement of the AWARD
until completion of any stock exchange listing or registration




--------------------------------------------------------------------------------




or other qualification of such SHARES under any state, federal or foreign law,
rule or regulation as the COMPANY may consider appropriate; and may require
PARTICIPANT in connection with the issuance of the SHARES to make such
representations and furnish such information as the COMPANY may consider
appropriate in connection with the issuance of the SHARES in compliance with
applicable laws, rules and regulations. SHARES of the COMPANY issued and
delivered upon settlement of the AWARD shall be subject to such restrictions on
trading, including appropriate legending of certificates to that effect, as the
COMPANY, in its discretion, shall determine are necessary to satisfy applicable
laws, rules and regulations.
7.    PLAN as Controlling; PARTICIPANT Acknowledgments. All terms and conditions
of the PLAN applicable to the AWARD which are not set forth in this AGREEMENT
shall be deemed incorporated herein by reference. In the event that any term or
condition of this AGREEMENT is inconsistent with the terms and conditions of the
PLAN, the PLAN shall be deemed controlling. PARTICIPANT acknowledges receipt of
a copy of the PLAN and of the Prospectus related to the PLAN. PARTICIPANT also
acknowledges that all decisions, determinations and interpretations of the
COMMITTEE in respect of the PLAN, this AGREEMENT and the AWARD shall be final,
conclusive and binding on PARTICIPANT, all other persons interested in the PLAN
and stockholders of the COMPANY.
8.    Governing Law. To the extent not preempted by applicable federal or
foreign law, this AGREEMENT shall be governed by and construed in accordance
with the laws of the State of Delaware, except with respect to provisions
relating to the covenants set forth in Section 5 of this AGREEMENT, which shall
be governed by the laws of the State of Ohio.
9.    Rights and Remedies Cumulative. All rights and remedies of the COMPANY and
of PARTICIPANT enumerated in this AGREEMENT shall be cumulative and, except as
expressly provided otherwise in this AGREEMENT, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.
10.    Captions. The captions contained in this AGREEMENT are included only for
convenience of reference and do not define, limit, explain or modify this
AGREEMENT or its interpretation, construction or meaning and are in no way to be
construed as a part of this AGREEMENT.
11.    Severability. If any provision of this AGREEMENT or the application of
any provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this AGREEMENT or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect, and it is the intention of each party to this AGREEMENT that if any
provision of this AGREEMENT is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.
12.    Number and Gender. When used in this AGREEMENT, the number and gender of
each pronoun shall be construed to be such number and gender as the context,
circumstances or its antecedent may require.
13.    Entire Agreement. This AGREEMENT, including the PLAN incorporated herein
by reference, constitutes the entire agreement between the COMPANY and
PARTICIPANT in respect of the subject matter of this AGREEMENT, and this
AGREEMENT supersedes all prior and contemporaneous agreements between the
parties hereto in connection with the subject matter of this AGREEMENT. No
officer, employee or other servant or agent of the COMPANY, and no servant or
agent of PARTICIPANT, is authorized to make any representation, warranty or
other promise not contained in this AGREEMENT. Other than as set forth in
Section 11(e) of the PLAN, no change, termination or attempted waiver of any of
the




--------------------------------------------------------------------------------




provisions of this AGREEMENT shall be binding upon either party hereto unless
contained in a writing signed by the party to be charged.
14.    Successors and Assigns of the COMPANY. The obligations of the COMPANY
under this AGREEMENT shall be binding upon any successor corporation or
organization resulting from the merger, consolidation or other reorganization of
the COMPANY, or upon any successor corporation or organization succeeding to
substantially all of the assets and businesses of the COMPANY.


[Remainder of page intentionally left blank; signature page follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the COMPANY has caused this AGREEMENT to be executed by its
duly authorized officer, and PARTICIPANT has executed this AGREEMENT, in each
case effective as of the GRANT DATE.
 
 
COMPANY:
 
 
 
 
 
ABERCROMBIE & FITCH CO.
 
 
 
 
 
By:                                               
 
 
Its:                                                
 
 
Title:                                             
 
 
 
 
 
PARTICIPANT:
 
 
                                                     
 
 
Printed Name:                              
 
 
 
 
 
Address:
 
 
                                                                 
 
 
                                                                 
 
 
                                                                 





